THE COURT.
At the December term, 1901, of the district court of Cochise County, the defendant, James Shortin, was convicted of the crime of robbery, and sentenced to a term of ten years’ imprisonment in the territorial prison. We have before us only a transcript of the record in this case. No brief has been filed or assignment of errors, and we are not advised as to what the appellant complains of or relies upon for a reversal. We have made a careful examination of the record, but can find no error which would warrant a reversal of the judgment of the court below. The judgment will there-r fore be affirmed.